i          i        i                                                                             i        i       i




                                    MEMORANDUM OPINION



                                              No. 04-09-00081-CV

                         IN RE COUNSEL FINANCIAL SERVICES, L.L.C.

                                       Original Mandamus Proceeding1


PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 4, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           In this original mandamus proceeding, relator Counsel Financial Services, L.L.C. complains

of the trial court’s orders granting the motion for relief from the enforcement of the

foreign judgment. Also pending before this court are consolidated Cause Nos. 04-09-00079-CV and

04-09-00080-CV, which challenge the same order as relator challenges in this mandamus

proceeding. To be entitled to mandamus relief, relator must show the trial court clearly abused its

discretion and relator has no adequate remedy at law. In re Prudential Ins. Co. of Am., 148 S.W.3d



          … This proceeding arises out of Cause No. 2008-CI-20084, styled Counsel Financial Services v. David
           1

McQuade Leibowitz, PC, and David McQuade Leibowitz, pending in the 225th Judicial District Court, Bexar County,
Texas, the Honorable Peter Sakai presiding, and Cause No. 2008-CI-20085, pending in the 285th Judicial District Court,
Bexar County, Texas, the Honorable Michael Peden presiding. However, the challenged orders were signed by the
Honorable John D. Gabriel, presiding judge of the 131st Judicial District Court, Bexar County, Texas.
                                                                                      04-09-00081-CV

124, 135 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992). The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought

because it has an adequate remedy by appeal. Accordingly, relator’s petition for writ of mandamus

is denied. TEX . R. APP . P. 52.8(a).

                                                       PER CURIAM




                                                 -2-